             Case
              Case1:19-cv-05814-CM
                   1:19-cv-05814-CM Document
                                     Document12
                                              14 Filed
                                                  Filed09/26/19
                                                        10/30/19 Page
                                                                  Page11ofof11
                                     JACQUELINE M }4MEs: Es().
    THF JAMES l.A 'vV rIRM                                                            T (914) 358 6423
    445 l·IAMILTON AVENUE                                                             F: (914) 358 6424
    SUITE 1102                                                                        I!AMES LA W@O PTONLINE.NET
    WI-IITF. PLAINS, NY 10601                                                         JACQUELINEJAMF.Sl.A W.COM

                                                               September 26, 2019           fJ
                                                                                            t ~ Fk

The Honorable Judge Col/:een-::Jvfclvfanbn.::.. ·_::.:-::.::.:.: ... ::_:...-.:1
                                                                                            a:n
                                                                               I
                                                                                 1·


United States District Cou· us;:;:::: Sf:;\•);
Southern District of New' ,~CUi',H:I\T                                         :,
United States Courthouse ELECTR0:SICALLY FIL£:: ;l
500 Pearl Street            r QC#: _ _ _ _ _ _ _ _ _                            ii
                                                                                                     Ok.
New York, NY 10007-13~'.2!).~.' -~. ;::,Yfi:__              Jobol 1q            11         ~--1t_ htd___
                                 .. ·:::·: -~-·-·-;···~ ·-:;_-:.--:.. ::;;::. -:-J
      Re: 1: l 9-cv-05814-CM PlaintifFs Request for Release of Name and Address ofJohn Doe
      Subscriber Assigned IP Address 108.6.235.29
                                                                                                                   J(j/?;<J/11
Dear Judge McMahon:

        The James Law Firm represents Plaintiff in the above captioned matter. Plaintiff moved
for early discovery in this matter [CMIECF 6, 7], which this Court granted on August 15, 2019.
[CMIECF 8]. In that Order, the Court provided for a protective order for the Defendant. The
Order also commanded (in part) 1 that the ISP was to return the requested information to the
Court, rather than to Plaintiff. See id. at, 4.

        Plaintiff issued its subpoena on the ISP on August 22, along with the Court's Order
setting forth the procedures and conditions for the ISP's compliance with the subpoena.
Recently, Defendant's ISP notified Plaintiff that it had sent the relevant information to Your
Honor's Chambers. Plaintiff respectfully requests that it be allowed to receive the subscriber's
name and address so that it may investigate and, if appropriate, amend and prosecute its claim.
See id. at,, 4-5. Alternatively, Plaintiff respectfully requests the Court hold a hearing so that
Plaintiff may discuss any procedures the Court would like to put in place regarding the
subscriber's information. Plaintiff will continue to abide by the conditions set forth in the
Court's Order, particularly those outlined in Paragraph 6, and any other procedures or conditions
the Court finds appropriate:                                           ·
                                                     Respectfully submitted,

                                                                   By:    Isl Jacqueline M James
                                                                   Jacqueline M. James, Esq. (1845)
                                                                   The James Law Firm, PLLC
                                                                   445 Hamilton Avenue, Suite 1102
                                                                   White Plains, New York 10601
                                                                   T: 914-358-6423
                                                                   F: 914-358-6424
                                                                   E-mail: jjames@jacquelinejameslaw.com
                                                                   Attorneys for Plaintiff

1
  As of the date of this letter, Defendant's ISP has not written to Plaintiff informing counsel that
it is unable to identify the subscriber to the IP address. See id. at , 2.
